     Case 2:20-mj-09119-ESW Document 53-1 Filed 08/21/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                                  Mag. No. 20-mj-9119
 9
                            Plaintiff,                ORDER ON MOTION TO EXTEND
10                                                     TIME TO INDICT AND EXCLUDE
               vs.                                    TIME UNDER SPEEDY TRIAL ACT
11
                                                                 (Fourth Extension)
12   Austin Steinbart,
13                          Defendant.
14
             Pursuant to the United States’ motion, and good cause appearing,
15
             IT IS HEREBY ORDERED that the United States’ motion to extend time to indict
16
     and exclude time under the Speedy Trial Act is GRANTED.
17
             IT IS FURTHER ORDERED that the deadline to return an indictment is extended
18
     an additional 30 days, from August 28, 2020, to September 27, 2020.
19
             IT IS FURTHER ORDERED that the Court’s extension of the indictment deadline
20
     and exclusion of time under the Speedy Trial Act are based on the following findings of
21
     fact:
22
             1. Pursuant to D. Ariz. General Orders 20-12, 20-20, 20-26, and 20-27 all grand
23
                jury proceedings have been suspended in the District of Arizona since March 16,
24
                2020.
25
             2. The last day and time that a grand jury was in session in the District of Arizona
26
                was March 11, 2020 at 3:19 p.m.
27
             3. General Order 20-27 (issued June 17, 2020) has extended the suspension of
28
                grand jury proceedings until further order of the Court.
     Case 2:20-mj-09119-ESW Document 53-1 Filed 08/21/20 Page 2 of 2




 1        4. Due to the effect of the public health recommendations on the ability of grand
 2           jurors and counsel to be present in the courtroom in light of the recent outbreak
 3           of Coronavirus Disease 2019 (COVID-19) and the well-documented concerns
 4           surrounding this virus, the time period for presentment to the grand jury in this
 5           case will need to be extended further. Fed. R. Crim. P. 6(a)(1) requires a grand
 6           jury to have between 16 and 23 members. On June 12, 2020, the CDC issued
 7           guidance for protocols that should be implemented to mitigate the spread of
 8           COVID-19 in public gatherings. General Order 20-27 recognizes the need for
 9           such protocols to be in place before grand jury proceedings can safely resume in
10           the District of Arizona. Pursuant to General Orders 20-12, 20-20, 20-26, and 20-
11           27, the grand jury will not be in session again in the District of Arizona until
12           further order of the Court. Therefore, the time for presentment of this case to the
13           grand jury will be extended for an additional 30 days. This 30-day period shall
14           be excluded under the Speedy Trial Act. The Court specifically finds that the
15           ends of justice served by ordering the extension outweighs the best interests of
16           the public and any defendant’s right to a speedy trial, pursuant to 18 U.S.C. §
17           3161(h)(7)(A). In addition, pursuant to 18 U.S.C. § 3161(h)(7)(B)(i) and (iii),
18           the Court finds that a miscarriage of justice would result if time were not
19           excluded under these unique circumstances, during which it is unreasonable to
20           expect return and filing of the indictment within the time period specified in §
21           3161(b).
22        IT IS FURTHER ORDERED that excludable delay under 18 U.S.C. § 3161(h) is
23   found to commence from __________________ through____________________.
24
25
26
27
28


                                              -2-
